DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zigmond et al. (6,698,020) [Zigmond] in view of Yokoo (8,483,547).
Regarding claims 1 and 9, Zigmond discloses an apparatus, comprising: 
a receiving element, configured to receive and demodulate a broadcast content (fig. 5); 
a CM substitute time period information acquisition element, configured to acquire a specific assigned time period information for a CM substitute among one or more CM periods during the playing of the broadcast content (col. 15 lines 45-65); 
a CM substitute storage memory, configured to acquire a CM substitute associated with the broadcast content and associated with preference of a viewer from an external element and store the acquired CM substitute (fig. 5 advertisement repository 86, col. 11 lines 31-49); 

Zigmond suggests filtering only high priority advertisements in the event that local memory is limited (col. 15 lines 17-23), but fails to explicitly disclose a control element, configured to monitor remaining capacity of the CM substitute storage memory, and store a CM substitute with a high priority while the CM substitute is stored in the CM storage memory.
In an analogous art, Yokoo teaches specifically downloading advertisement content according to available storage space by actively monitoring available storage space (col. 8 line 57 - col. 9 line 7 and col. 9 lines 43-48).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus of Zigmond to include a control element, configured to monitor remaining capacity of the CM substitute storage memory, and store a CM substitute with a high priority while the CM substitute is stored in the CM storage memory, as suggested by Yokoo, for the benefit of ensuring limited storage space is most effectively utilized.

Regarding claims 2 and 10, Zigmond and Yokoo disclose the apparatus and method according to claims 1 and 9, wherein the CM substitute is sent from an external server (Zigmond fig. 3, content provider 50).

Regarding claims 3 and 11, Zigmond and Yokoo disclose the apparatus and method according to claims 1 and 9, wherein the CM substitute is sent from an external server based on the remaining capacity of the CM substitute storage memory (Yokoo, col. 8 line 57 - col. 9 line 7 and col. 9 lines 43-48).

Regarding claims 4 and 12, Zigmond and Yokoo disclose the apparatus and method according to claims 1 and 9, wherein the control element is further configured to monitor the remaining capacity of the CM substitute storage memory (Yokoo, col. 8 line 57 - col. 9 line 7 and col. 9 lines 43-48), and store the CM substitute with higher priorities when the remaining capacity is not enough to store all CM substitutes (Zigmond, col. 15 lines 17-23).

Regarding claim 5, Zigmond and Yokoo disclose the apparatus according to claim 1, wherein the apparatus further comprises a counter which synchronizes with a timestamp within the broadcast content (triggering events are predetermined and predefined time periods, thus reception of a trigger initiates a countdown to the actual display of an advertisement, Zigmond col. 15 lines 17-23).

Regarding claims 6 and 13, Zigmond and Yokoo disclose the apparatus and method according to claims 1 and 9, wherein the apparatus further comprises: an element configured to: as a CM substitute end point in the specific assigned time period information for the CM substitute arrives, report whether CM prompting succeeds or not to an external server (viewer feedback, Zigmond col. 9 lines 21-55).

Regarding claims 7 and 14, Zigmond and Yokoo disclose the apparatus and method according to claims 1 and 9, wherein the control element is further configured to report the remaining capacity of the CM storage memory before and during pre-loading of the CM substitute (Yokoo col. 8 lines 57 - col. 9 line 7 and col. 9 lines 43-48).

Regarding claims 8 and 15, Zigmond and Yokoo disclose the apparatus and method according to claims 1 and 9, but fail to explicitly disclose the apparatus further comprises an element configured to: when the remaining capacity of the CM substitute storage memory is not enough to store a content of one CM substitute, receive a notification that the CM substitute cannot be sent and cause the apparatus to play a default CM sent together with the broadcast content.
Examiner takes official notice that playing default content in the event that targeted content cannot be provided was notoriously well known in the art at the time of effective filing, a feature known to ensure continuity of presentation and prevent unpleasant interruptions to a viewer.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the apparatus and method of Zigmond and Yokoo to include an element configured to: when the remaining capacity of the CM substitute storage memory is not enough to store a content of one CM substitute, receive a notification that the CM substitute cannot be sent and cause the apparatus to play a default CM sent together with the broadcast content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421